     Case 2:90-cv-00520-KJM-DB Document 6622 Filed 04/17/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8

 9
                                        UNITED STATES DISTRICT COURT
10
                                      EASTERN DISTRICT OF CALIFORNIA
11

12
      RALPH COLEMAN, et al.,                                 No. 2:90-cv-0520 KJM DB P
13
                              Plaintiffs,
14
                   v.                                        ORDER
15
      GAVIN NEWSOM, et al.,
16
                              Defendants.
17

18

19                As required by court order, this matter came on for further telephonic status conference on

20   April 17, 2020 for further updates on defendants’ response to the coronavirus pandemic and its

21   impact on Coleman class members. The court made several orders, which are confirmed by this

22   written order.

23           I.         DEFENDANTS’ STRATEGIC PLAN

24                By order filed April 10, 2020, the court directed defendants to file a strategic plan aimed

25   at achieving compliance, to the maximum extent possible, with the U.S. Centers for Disease

26   Control and Prevention (CDC) Interim Guidance on Management of Coronavirus Disease (2019)

27   /////

28
                                                             1
     Case 2:90-cv-00520-KJM-DB Document 6622 Filed 04/17/20 Page 2 of 4

 1   (COVID-19) in Correctional and Detention Facilities (CDC Guidance).1 ECF No. 6600 at 2. The
 2   order specifically provides:
 3                  The plan should include objectives and timelines for defendants’
                    plans for housing of Coleman class members who are not being
 4                  granted early release from the California Department of Corrections
                    and Rehabilitation (CDCR), including those most at risk for COVID-
 5                  19. It should also provide for continuity of mental health care,
                    including access to clinically indicated levels of mental health care
 6                  and attendant programming as outlined in the Program Guide.
 7   Id.
 8          On April 16, 2019, defendants filed their Strategic COVID-19 Management Plan, ECF
 9   No. 6616, accompanied by twenty-eight attachments. ECF No. 6616-1. At the status conference,
10   plaintiffs noted the plan as presented does not contain the objectives and timelines called for by
11   the court’s order, nor does it include a specific plan for housing medically vulnerable members of
12   the plaintiff class. The court’s initial review also suggests an absence of specific goals and
13   objectives and no identification of the expected duration of the plan or aspects thereof; defendants
14   have signaled, consistent with representations made at the April 10, 2020 status conference, they
15   currently see “no horizon” marking the plan’s end. See, e.g., Reporter’s Transcript of
16   Proceedings (RT), April 10, 2020, ECF No. 6601, at 37:7-38:17. Plaintiffs requested until
17   Monday, April 20, 2020, to file a written response to the plan. That request is granted, with the
18   response due by 5 p.m. on that date. Following filing of plaintiffs’ response, defendants’ my file
19   any reply by 5 p.m. on Wednesday, April 22, 2020. The plan will then be taken under review by
20   the court.
21          The plan does include a number of sub-plans for management of the delivery of mental
22   health care and programming required by the Program Guide during the COVID-19 pandemic.
23   At the status conference, the Special Master represented that these sub-plans represent temporary
24   departures from certain Program Guide requirements and that the parties, under his supervision,
25   are working on a stipulation that identifies with specificity those departures. He anticipates this
26

27   1
      See https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
     correctional-detention.html.
28
                                                        2
     Case 2:90-cv-00520-KJM-DB Document 6622 Filed 04/17/20 Page 3 of 4

 1   stipulation will be presented to the court within ten days. Good cause appearing, the court will
 2   direct that it be filed not later than Friday, May 1, 2020.
 3             At the last status conference, the parties represented that defendants have provided
 4   plaintiffs and the Special Master a detailed list of all class members with at least one COVID-19
 5   risk factor. The absence of a detailed plan for housing class members under the current
 6   circumstances, particularly those who have been identified as medically vulnerable, is of grave
 7   concern. At the status conference, all parties agreed that review of these housing issues on as
 8   granular a level as possible is a necessary next step. Good cause appearing, that review is
 9   referred to the coronavirus task force for expedited consideration.2
10       II.      DEPARTMENT OF STATE HOSPITAL (DSH) TRANSFERS
11             In the April 10, 2020 order, the court set an evidentiary hearing for Tuesday, April 21,
12   2020, on the issue of class members’ access to DSH inpatient programs. ECF No. 6600 at 4. The
13   court also authorized plaintiffs to conduct limited expedited discovery. Id. Prior to the status
14   conference, plaintiffs informed the court of a discovery dispute that arose during their meet and
15   confer process over discovery requests plaintiffs had served. Good cause appearing, not later
16   than Monday, April 20, 2020, plaintiffs shall provide those discovery requests and defendants’
17   responses and objections thereto to the courtroom deputy by email. After review of these
18   documents the court will, as necessary, set the matter for telephonic hearing.
19             On April 15, 2020, defendants filed a motion for reconsideration of the order setting
20   evidentiary hearing or, in the alternative, a request for clarification about matters related to the
21   procedures to be followed at hearing. At the status conference, the parties informed the court
22   they had stipulated to continue the hearing for a period of thirty days subject to close monitoring
23   by the Special Master of all referrals, rejections and completed transfers to and from the DSH
24   inpatient programs. Good cause appearing, the evidentiary hearing will be continued to May 19,
25   2020 at 10:00 a.m. Between now and then, the Special Master will provide data from his
26   2
      As used in this order, expedited means that this task shall now be given the highest priority by
27   the task force, given the groundwork already laid. The court recognizes the potentially laborious
     and time-consuming nature of the work involved and expects all parties to approach it with the
28   same diligence they have applied to the other productive work they have undertaken to date.
                                                        3
     Case 2:90-cv-00520-KJM-DB Document 6622 Filed 04/17/20 Page 4 of 4

 1   monitoring of DSH transfers to the parties and to the court at a time and in a format he deems
 2   appropriate. Defendants’ request for clarification of the procedures for and scope of hearing will
 3   be addressed in a separate order.
 4          In accordance with the above, IT IS HEREBY ORDERED that:
 5          1. Plaintiffs shall file a response to defendants’ April 16, 2020 strategic plan not later
 6              than Monday, April 20, 2020, at 5:00 p.m.
 7          2. Also not later than Monday, April 20, 2020, plaintiffs shall provide to the courtroom
 8              deputy the discovery requests, responses, and objections that are the subject of dispute.
 9              Thereafter, the court will set the matter, as necessary, for telephonic hearing.
10          3. The evidentiary hearing set for Tuesday, April 21, 2020 is CONTINUED to Tuesday,
11              May 19, 2020, at 10:00 a.m. Until May 19, the Special Master shall closely monitor
12              all referrals, rejections and completed transfers to and from the DSH inpatient
13              programs, and shall provide data from his monitoring to the court and to the parties at
14              a time and in a format he deems appropriate.
15          4. This matter is maintained for further status conference on Friday, May 1, 2020, at
16              10:00 a.m.
17   DATED: April 17, 2020.
18

19

20

21

22

23

24

25

26

27

28
                                                       4
